        Case 1:20-cv-01565-AJN Document 34 Filed 08/21/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                    8/21/20
Zipora Gordon,

                      Plaintiff,
                                                                             20-cv-1565 (AJN)
              –v–
                                                                                  ORDER
Equifax Information Services, LLC, et al.,

                      Defendants.



ALISON J. NATHAN, District Judge:

      The Initial Pretrial Conference scheduled for August 21, 2020, is adjourned sine die.

      SO ORDERED.


Dated: August 21, 2020                            __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge




                                              1
